Citation Nr: 1413166	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  08-23 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for an ulcerated intestine condition.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for gastroesophageal reflux disease.  

4.  Entitlement to a 100 percent permanent and total initial evaluation for coronary artery disease, status-post myocardial infarction, from August 1, 2005, to May 2, 2010.

5.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) from January 23, 2009, to May 2, 2010.

6.  Entitlement to an effective date earlier than July 13, 2001, for the grant of service connection for coronary artery disease, status-post myocardial infarction.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to November 1970.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from  a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which denied the service connection claims on appeal.  

This case is also on appeal from a May 2011 rating decision that granted service connection for coronary artery disease, status-post myocardial infarction, effective July 13, 2001.  The rating decision assigned a 10 percent evaluation, effective July 13, 2001; a 100 percent evaluation, effective April 27, 2005 (the date of a myocardial infarction); a 10 percent evaluation, effective August 1, 2005; and a 100 percent evaluation, effective May 3, 2010.  

In addition, the case is on appeal from a December 2011 rating decision that denied entitlement to a TDIU for the period from January 23, 2009, to May 2, 2010.  

The Board is aware that the RO and Appeal Management Center (AMC) originally addressed the issue of entitlement to an effective date prior to May 3, 2010, for the assignment of the 100 percent rating for the coronary artery disease, status-post myocardial infarction.  However, because the Veteran's appeal originated from the May 2011 rating decision that granted service connection, he is actually appealing the original assignment of a disability evaluation following an award of service connection.  Thus, the claim actually involves the propriety of the initial disability rating assigned during the entire appeal period.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (finding staged ratings appropriate also in cases where the appeal was not as to the initial rating assigned after service connection is established). 

The Veteran's initial 100 percent at issue is effective May 3, 2010; however, the claim for a higher initial rating for the period from August 1, 2005, to May 2, 2010, remains before the Board because the staged rating assigned for that period remains less than the maximum available benefit awardable.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue on appeal does not include the question of entitlement to an earlier effective date for a rating assigned subsequent to the initial rating action on appeal.  The claim is as noted on the title page.

The Board also acknowledges that the March 2014 informal hearing presentation presented on the Veteran's behalf identifies the issue of whether new and material evidence has been received to reopen a claim for service connection for hypertension, secondary to service-connected PTSD.  A November 2009 rating decision denied this claim, and an October 2012 statement of the case addressed it.  However, the Veteran failed to submit a substantive appeal and the November 2009 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The Board will consider the March 2014 informal hearing presentation as an application to reopen the claim for service connection for hypertension, secondary to service-connected PTSD.  Thus, this application has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of service connection for an ulcerated intestine condition, service connection for sleep apnea, service connection for gastroesophageal reflux disease, and entitlement to a 100 percent permanent and total initial evaluation for coronary artery disease, status-post myocardial infarction, from August 1, 2005, to May 2, 2010, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  The competent clinical evidence and the competent and credible lay evidence demonstrates that from January 23, 2009, to May 2, 2010, the Veteran's service-connected disabilities precluded him from securing or following a substantially gainful occupation.

2.  An original claim for service connection for a heart disability was received on July 13, 2001, many years after discharge from service, and before the effective date of the applicable liberalizing law.


CONCLUSIONS OF LAW

1.  The criteria for a TDIU have been met for the period from January 23, 2009, to May 2, 2010.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).

2.  The criteria for an effective date earlier than July 13, 2001, for the grant of service connection for coronary artery disease, status-post myocardial infarction, have not been met. 38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.114, 3.151, 3.155, 3.159, 3.400, 3.816 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

In this case, the Board is granting in full the benefit sought on appeal with respect to a TDIU.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

Turning to the claim for an earlier effective date for the grant of service connection for coronary artery disease, status-post myocardial infarction, this appeal arises from the Veteran's disagreement with the effective date following a grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA did advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  A May 2013 supplemental statement of the case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant law concerning effective dates.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve an earlier effective date for the grant of service connection for coronary artery disease, status-post myocardial infarction.  

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, VA medical records, private medical records and the Veteran's statements.  The Board has carefully reviewed the statements and concludes that there has been no identification of additional available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

An additional evaluation at this point would not affect the Veteran's claim for an earlier effective date for the grant of service connection. 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

TDIU

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court of Appeals for Veterans Claims indicated that the Board cannot deny the veteran's claim for total rating based on individual unemployability without producing evidence, as distinguished by mere conjecture, that the veteran can perform work.

Based on a thorough review of the record, the Board finds that the competent medical evidence supports the Veteran's claim for a TDIU for the period from January 23, 2009, to May 2, 2010.  

Effective January 23, 2009, the Veteran was service-connected for coronary artery disease, status-post myocardial infarction, evaluated as 10 percent disabling; PTSD, evaluated as 50 percent disabling; prostate cancer as a result of exposure to herbicides, evaluated as 40 percent disabling; and erectile dysfunction associated with prostate cancer as a result of exposure to herbicide, evaluated as noncompensable.  The combined evaluation was 70 percent.  Thus, the Veteran satisfies the schedular criteria set forth at 38 C.F.R. § 4.16(a) for the relevant time period.

The record shows that the Veteran retired from his job as a professor in 2001, and then did consulting work.  He contends that his service-connected disabilities precluded employment during the period in question, and as a result he did no work in 2009 or 2010.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Board finds no reason to doubt the Veteran's credibility.  

Moreover, the Veteran has submitted copies of his federal tax returns for 2009 and 2010.  They show that he reported no wages, salaries, tips, etc., for either year.  The Board finds that these contemporary records, addressing the relevant period, constitute strong evidence in support of the Veteran's contentions and his claim.  

The relevant medical evidence of record is dated after the period in question.  Nevertheless, the Board finds that it demonstrates that from January 23, 2009, to May 2, 2010, the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation, even though they did not warrant a 100 percent schedular evaluation.  

The report of a June 2011 VA examination provides that the Veteran's coronary artery disease had a left ventricle ejection fraction less than 35 percent.  This had a severe effect on physical employment, and a moderate to severe effect on sedentary employment.  The Veteran's prostate cancer in remission with urinary incontinence had a moderate to severe effect on physical employment and mild effect on sedentary employment.  

The report of an August 2011 VA examination for PTSD provides that the Veteran's PTSD resulted in deficiencies in most areas, including work.  The report noted that an October 2009 VA examination found that the Veteran was retired and performing consulting work.  However, he was having difficulty with concentration and low frustration tolerance.  Thus, the August 2011 VA examination report specifically addresses the period in question.  

The Board finds it significant that the foregoing medical evidence demonstrates that the Veteran's service-connected disabilities precluded both physical and sedentary employment.  

As a final matter, the Board points out that there is no evidence in the record showing that Veteran's service-connected disabilities, acting in concert, did not preclude him from being able to secure or follow a substantially gainful occupation consistent with his educational attainment, and occupational experience during the period in question.  See Beaty, supra.  Accordingly, he is entitled to an award of TDIU for the period from January 23, 2009, to May 2, 2010.

Earlier Effective Date for Service Connection for Coronary Artery 
Disease, Status-post Myocardial Infarction.

The Veteran contends that the effective date for the grant of service connection for coronary artery disease, status-post myocardial infarction, should be earlier than July 13, 2001.  

Generally, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) ; 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Furthermore, any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim provided that such informal claim identify the benefit being sought.  38 C.F.R. § 3.155(a).  See Brannon v. West, 12 Vet. App. 32, 34 (1998).

If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  In no event shall the increase be retroactive for more than one year from the date of application for the award or the date of administrative determination, whichever is earlier.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed at the claimant's request more than one year after the effective date of the law, the effective date of the award may be one year prior to the date of receipt of such request, if the Veteran met all the criteria of the liberalizing law or issue at that time.  38 C.F.R. § 3.114(a)(3).

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  Following a 2002 decision of the United States Court of Appeals for the Ninth Circuit, VA established regulations pertaining to effective dates for service connection for diseases based on herbicide exposure.  Nehmer v. United States Veterans Administration, 284 F.3d 158, 1161 (9th Cir. 2002) (Nehmer III).  A Nehmer class member is identified as a Vietnam Veteran who has a covered herbicide-related disease.  38 C.F.R. § 3.816(b)(1)(i).  The term "covered herbicide diseases" includes coronary artery disease.  38 C.F.R. § 3.816(b)(2)(i) (2013).  The regulation applies to claims for disability compensation that were either pending before VA on May 3, 1989, or were received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease.  38 C.F.R. § 3.816(c). 

The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation for a covered herbicide disease.  The regulation applies to a claim for compensation where either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date entitlement arose.  38 C.F.R. § 3.816(c)(1), (c)(2).  If neither circumstance exists, the effective date of the award of service connection shall be determined in accordance with either 38 C.F.R. § 3.114 or § 3.400.  See 38 C.F.R. § 3.816(c)(4).

According to 38 C.F.R. § 3.816(b)(2) a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991.  Ischemic heart disease, to include coronary artery disease, was not added to the list of presumptive disabilities until August 31, 2010.  See 75 Fed. Reg. 53, 202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010, rule specifically notes the Nehmer provisions apply to the newly covered diseases, to include coronary artery disease.  Id.

When there is an approximate balance of positive and negative evidence regarding any matter material to the resolution of a claim, all reasonable doubt will be resolved in favor the claimant.  38 U.S.C.A. § 5107.

In this case, the May 2011 rating decision on appeal granted the Veteran presumptive service connection for coronary artery disease based on exposure to herbicides during service in Vietnam.  Thus, the Veteran is a Nehmer class member.  

The May 2011 rating decision assigned an effective date for service connection of July 13, 2001, based on the date the claim for service connection was received for purposes of Nehmer.  The rating decision explained that the Veteran submitted a claim for service connection for a non-herbicide-related disability on July 13, 2001.  Pursuant to that claim, treatment records were obtained in October 2001 that showed that the Veteran underwent a myocardial infarction in 1997.  In 1998, he received a diagnosis of coronary artery disease.  Thus, the May 2011 rating decision considered the July 13, 2001, claim to have included a claim for service connection for a heart disability.

Applying the applicable law to the facts of the case, it is clear than an effective date prior to July 13, 2001, is not warranted.  The date of receipt of the Veteran's claim (July 13, 2001) was later than the date entitlement arose (1997).  Thus, the date of receipt of the Veteran's claim must be the effective date of the grant of service connection.  38 C.F.R. § 3.816(c)(1), (c)(2).

As the preponderance of the evidence is against the claim for an earlier effective date, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

A TDIU for the period from January 23, 2009, to May 2, 2010, is granted, subject to the rules and regulations governing the award of monetary benefits.

An effective date earlier than July 13, 2001, for the grant of service connection for coronary artery disease, status-post myocardial infarction, is denied.





REMAND

A preliminary review of the record indicates that remaining issues require additional development.  

Turning to the issues of service connection for an ulcerated intestine condition, service connection for sleep apnea and service connection for gastroesophageal reflux disease, the Board observes that VA treatment records dated during the appeal reflect treatment for an ulcer, gastroesophageal reflux disease and sleep apnea.

The Veteran contends that he has had symptoms of these conditions since active duty.  He is competent to so testify.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

In a January 2006 letter, a private physician relates that he treated the Veteran in 1971 (shortly after active duty) with a pertinent diagnosis of sleep apnea, gastro-duodenitis, and ulcer syndrome.  The Veteran was seen in December 2005 with the same general condition, with some worsening of the symptoms. 

Since this evidence raises the possibility that the Veteran's claimed intestinal ulcerated condition, sleep apnea and gastroesophageal reflux disease are related to active duty, the Board finds that a remand is necessary in order for the RO to obtain a VA medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  In addition, the law requires that VA assist a claimant by providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Turning to the issue of entitlement to a 100 percent permanent and total initial evaluation for coronary artery disease, status-post myocardial infarction, from August 1, 2005, to May 2, 2010, the Board finds that VA has provided inadequate notice of the relevant law and regulations concerning permanency of schedular total evaluations.  The RO and AMC have consistently addressed the issue of permanency of the Veteran's total schedular evaluation but have not provided proper notice.  While the Veteran has generally argued in favor of a finding of permanency, see November 2013 correspondence, there is no evidence that he has actual knowledge of the information and evidence necessary to substantiate such a claim.  The Board is thus unable to conclude that the Veteran has actual notice.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A are fully complied with and satisfied.  Specifically, notify the Veteran of the pertinent law and regulations concerning permanency of schedular total evaluations. 

2.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any ulcerated intestine condition or gastroesophageal reflux disease that may be present.  The claims file and a copy of any electronic medical records must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), the clinical evaluation, and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current intestinal ulceration condition or gastroesophageal reflux disease is causally related to the Veteran's active duty.  

The examiner is requested to provide a rationale for any opinion expressed.  The examiner is requested to specifically address the private medical statement alleging 1971 treatment and diagnosis of gastro-duodenitis and ulcer syndrome, shortly after the Veteran's active duty.

3.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any sleep apnea that may be present.  The claims file and a copy of any electronic medical records must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), the clinical evaluation, and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current sleep apnea is causally related to the Veteran's active duty.  

The examiner is requested to provide a rationale for any opinion expressed.  The examiner is requested to specifically address the private medical statement alleging 1971 treatment and diagnosis of sleep apnea, shortly after the Veteran's active duty.

4.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


